Title: From Thomas Jefferson to Benjamin A. Gould, 25 September 1821
From: Jefferson, Thomas
To: Gould, Benjamin A.

Monticello
Sep. 25. 1821Th: Jefferson returns thanks to mr Gould for the two numbers of his prizebook, which he has been so kind as to send him, and which he has read with great satisfaction. he is, with mr Gould, a zealous advocate for classical education, as a foundation for science and taste.  he thinks the essays of the prize-book, the effect of learning and experience, will convey useful advice to parents and tutors, the specimens of composition do honor to his school, and especially to the gentlemen who composed them. he salutes mr Gould with respect.